ICJ_091_ApplicationGenocideConvention_BIH_SCG_1993-10-07_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING APPLICATION OF
THE CONVENTION ON THE PREVENTION AND
PUNISHMENT OF THE CRIME OF GENOCIDE

(BOSNIA AND HERZEGOVINA
v. YUGOSLAVIA (SERBIA AND MONTENEGRO))

ORDER OF 7 OCTOBER 1993

1993

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A L’APPLICATION
DE LA CONVENTION POUR LA PREVENTION
ET LA REPRESSION DU CRIME DE GENOCIDE

(BOSNIE-HERZEGOVINE _
c. YOUGOSLAVIE (SERBIE ET MONTENEGRO))

ORDONNANCE DU 7 OCTOBRE 1993
Official citation :

Application of the Convention on the Prevention and Punishment
of the Crime of Genocide, Order of 7 October 1993,
LCJ. Reports 1993, p. 470

Mode officiel de citation :

Application de la convention pour la prévention et la répression
du crime de génocide, ordonnance du 7 octobre 1993,
C.I.JT. Recueil 1993, p. 470

 

Sales number
ISSN 0074-4441 N° de vente : 642
ISBN 92-1-070702-8

 

 

 
470

COUR INTERNATIONALE DE JUSTICE
ANNÉE 1993

7 octobre 1993

AFFAIRE RELATIVE À L’APPLICATION
DE LA CONVENTION POUR LA PRÉVENTION

ET LA RÉPRESSION DU CRIME DE GÉNOCIDE

(BOSNIE-HERZÉGOVINE
c. YOUGOSLAVIE (SERBIE ET MONTÉNÉGRO))

ORDONNANCE

Le Vice-Président de la Cour internationale de Justice,

Vu l’article 48 du Statut de la Cour, le paragraphe 3 de l’article 13 et les
paragraphes 3 et 4 de l’article 44 de son Règlement,

Vu l'ordonnance du 16 avril 1993, par laquelle le Président de la Cour a
fixé au 15 octobre 1993 la date d’expiration du délai pour le dépôt du
mémoire de la Bosnie-Herzégovine et au 15 avril 1994 la date d’expiration
du délai pour le dépôt du contre-mémoire de la Yougoslavie (Serbie et
Monténégro);

Considérant que l’agent du demandeur, par lettre datée du 4 octobre
1993 et reçue au Greffe de la Cour par télécopie le 5 octobre 1993, a prié la
Cour, pour les raisons exposées dans cette lettre, de proroger de six mois le
délai fixé pour le dépôt du mémoire et, au cas où il serait fait droit à cette
demande, a accepté qu'un délai supplémentaire de six mois soit accordé
pour la production du contre-mémoire, si le défendeur le souhaite; et
considérant que le Greffier adjoint a immédiatement transmis copie de
cette lettre à l’agent du défendeur;

Considérant que l’agent du défendeur a exprimé l'opinion de son
gouvernement que, eu égard au principe de l’égalité des parties, pour ce
qui est des délais accordés pour la production des pièces de procédure,

4

1993
7 octobre
Rôle général
n°91
APPLICATION DE CONVENTION GENOCIDE (ORD. 7 X 93) 471

le délai fixé pour le dépôt du contre-mémoire devrait être prorogé de
douze mois,

Reporte au 15 avril 1994 la date d’expiration du délai pour le dépôt du
mémoire du Gouvernement de la République de Bosnie-Herzégovine;

Reporte au 15 avril 1995 la date d’expiration du délai pour le dépôt du
contre-mémoire du Gouvernement de la République fédérale de Yougo-
slavie (Serbie et Monténégro);

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, 4 La Haye, le sept octobre mil neuf cent quatre-vingt-treize, en trois
exemplaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement de la République de
Bosnie-Herzégovine et au Gouvernement de la République fédérative de
Yougoslavie (Serbie et Monténégro).

Le Vice-Président,
(Signé) Shigeru Opa.

Le Greffier adjoint,
(Signé) Bernard NOBLE.
